Opinion by
Keefe, J.
At the trial it was agreed that the articles are similar in all material respects, except as to size and shape, as those involved in Butler v. United States (6 Cust. Ct. 444, C. D. 512). A sample of the bonbon dishes in question was marked exhibit 2 and consists of a saucer-shaped hollow dish 6 inches in diameter, with holes pierced on opposite sides of the dish permitting the attachment of a flexible bamboo handle imported with the dish. Several witnesses for the Government testified as to the use of similar dishes without handles. Witnesses who had observed the use of similar dishes with handles attached testified that they are used after meals for serving mints, bonbons, and nuts. The court found the evidence convincing that the chief use of the bonbon dishes in question is for after-meal service at bridge tables, parties, etc. The collector was therefore directed to make refund accordingly.